Case 2:16-cv-14050-MAG-RSW ECF No. 357 filed 04/12/19          PageID.42100     Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                                                 CIVIL ACTION NO. 2:16-CV-14050
        Plaintiff,
                                                 HON. MARK A. GOLDSMITH
               -vs-                              MAG. JUDGE WHALEN

  QUICKEN LOANS INC.,

       Defendant.
  ______________________________/


                 STIPULATED ORDER REGARDING
      SCHEDULING OF CERTAIN FILINGS AND SEALED MATERIALS

        WHEREAS, the parties stipulate and agree that (a) the scheduling of

  motions in limine and the filing of the Joint Final Pretrial Order and jury

  instructions, can and should be amended, and (b) the pending summary judgment

  and expert motions, and related briefing, evidentiary submissions and materials,

  should remain provisionally under seal for a further time period;

        IT IS HEREBY ORDERED that the Order Setting Schedule (Dkt. 187), the

  Order for Submission of Proposed Joint Final Pretrial Order, Proposed Jury

  Instructions, and Other Trial Matters (Dkt. 348), and the Order Regarding

  Scheduling (Dkt. 175) are each amended as follows:



                                            1 
   
Case 2:16-cv-14050-MAG-RSW ECF No. 357 filed 04/12/19                PageID.42101      Page 2 of 3




          1. Motions in limine are due by May 15, 2019, with responses due May 29,

              2019 and replies due June 5, 2019.

          2. The proposed Joint Final Pretrial Order and jury instructions are due June

              5, 2019.

          3. The summary judgment and expert motions, briefing, evidentiary

              submissions and materials shall remain provisionally under seal, and the

              seal shall expire on May 15, 2019. The parties shall seek relief pursuant

              to L.R. 5.3(b) before the provisional seal expires in order to request the

              Court maintain any portion of the seal.

          The dates for the Final Pretrial Conference and the jury trial, set forth in the

  Order Setting Schedule (Dkt. 187) are unchanged.



  SO ORDERED.

  Dated: April 12, 2019                              s/Mark A. Goldsmith
         Detroit, Michigan                           MARK A. GOLDSMITH
                                                     United States District Judge


                                  CERTIFICATE OF SERVICE

  The undersigned certifies that the foregoing document was served upon counsel of record and
  any unrepresented parties via the Court's ECF System to their respective email or First Class
  U.S. mail addresses disclosed on the Notice of Electronic Filing on April 12, 2019.

                                                     s/Erica Karhoff for Karri Sandusky         
                                                     Case Manager




                                                2 
   
Case 2:16-cv-14050-MAG-RSW ECF No. 357 filed 04/12/19     PageID.42102    Page 3 of 3




  Stipulated To:


  /s/ Jeffrey B. Morganroth                 JOSEPH H. HUNT
  Jeffrey B. Morganroth                     Assistant Attorney General
  MORGANROTH &
  MORGANROTH, PLLC                          MATTHEW J. SCHNEIDER
  344 North Old Woodward Avenue             United States Attorney
  Suite 200
  Birmingham, MI 48009                      /s/ Christopher R. B. Reimer
  Tel.: 248.864.4000                        Commercial Litigation Branch
  Fax.: 248.864.4001                        P.O. Box 261, Ben Franklin Station
                                            Washington, DC 20044
  Thomas M. Hefferon                        (202) 305-3829
  thefferon@goodwinlaw.com
  GOODWIN PROCTER LLP                       Attorneys for the United States of
  901 New York Avenue, NW                         America
  Washington, DC 20001
  Tel.: 202.346.4000
  Fax.: 202.346.4444

  Attorneys for Quicken Loans Inc.




                                       3 
   
